t c memo united_states tax_court ronald lee snyder petitioner v commissioner of internal revenue respondent docket no 6315-03l filed date ronald lee snyder pro_se michelle m lippert for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so 2respondent concedes in respondent’s motion that the col- continued background the record establishes and or the parties do not dispute the following at the time he filed the petition in this case petitioner’s mailing address was in lancaster ohio on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported inter alia taxable_income of dollar_figure and tax of dollar_figure petitioner did not remit any payment with that return on date respondent assessed petitioner’s tax as reported in his return as well as additions to tax under sec_6651 and and interest as provided by law for his taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for continued lection with respect to petitioner’s tax_year should not proceed because the period of limitations for collection with respect to that year has expired respondent further states in respondent’s motion that petitioner’s account was cleared to zero balance upon expiration of the collection statute of limita- tions in light of respondent’s concession with respect to petitioner’s taxable_year we shall address only peti- tioner’s taxable years and 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity for on or about date petitioner filed a tax_return for his taxable_year return in his return petitioner reported inter alia taxable_income of dollar_figure and tax of dollar_figure petitioner did not remit any payment with that return on date respondent assessed petitioner’s tax as reported in his return as well as additions to tax under sec_6651 and and a and interest as provided by law for his taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabil- ity for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner another notice of balance due with respect to such unpaid liability petitioner filed a tax_return for his taxable_year return on date respondent prepared a substi- 4the record does not establish what petitioner reported in his return the record does establish that respondent imposed a frivolous_return penalty on petitioner with respect to inter alia that return tute for return for that taxable_year on or about date petitioner filed a tax_return for his taxable_year return in his return petitioner reported taxable_income of dollar_figure and tax of dollar_figure peti- tioner remitted a dollar_figure payment with that return on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable years and which he received in that notice respondent determined defi- ciencies in additions to and an accuracy-related_penalty on petitioner’s tax as follows year deficiency dollar_figure big_number additions to tax accuracy-related_penalty sec_6651 sec_6654 sec_6662 dollar_figure dollar_figure dollar_figure -- -- dollar_figure petitioner did not file a petition with the court with respect to the notice_of_deficiency relating to his taxable years and instead on date in response to that notice petitioner sent a letter to charles o rossotti who was at the time the commissioner of the internal revenue that letter stated in pertinent part as the new commissioner of internal revenue and one who is not a lawyer you might still be shocked to discover that the payment of income_tax is totally voluntary and not mandatory - as you were probably misled to believe while employed in the private sector if you don’t believe me ask your legal counsel to show you a code section that established a liability for income taxes and a requirement to pay such a tax in accordance with the above i am bringing to your attention a deficiency_notice that i received from one of your underlings and my response to it david c gardin technical support manager area seems poised to break the law and a number of constitutional prohibitions by attempting to intimadate sic me into paying a tax that no law requires me to pay on date respondent assessed petitioner’s tax and additions to tax as determined in the notice_of_deficiency as well as interest as provided by law for his taxable_year on the same date respondent assessed petitioner’s tax and an addition_to_tax and an accuracy-related_penalty as determined in the notice_of_deficiency as well as interest as provided by law for his taxable_year we shall refer to any such unpaid assessed amounts for petitioner’s taxable years and as well as interest as provided by law accrued after date as petitioner’s respective unpaid liabilities for and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s respective unpaid liabilities for and on date respondent issued to petitioner a second notice of balance due with respect to such respective unpaid liabilities on date respon- dent issued to petitioner a third notice of balance due with respect to petitioner’s respective unpaid liabilities for and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable years and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to those same taxable years on or about date in response to the notice_of_intent_to_levy and the notice of tax_lien petitioner mailed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office the internal_revenue_service irs received that form on date petitioner attached a document to his form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless the appeals_office determined that petitioner’s form was timely filed with respect to the notice of tax_lien but was not timely filed with respect to the notice_of_intent_to_levy 5petitioner’s attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to respective forms filed with the irs by certain other taxpayers who commenced proceedings in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 6as discussed below respondent now acknowledges that peti- continued on date a settlement officer with respondent's appeals_office settlement officer held one hearing with peti- tioner that the settlement officer considered to be both an appeals_office hearing with respect to the notice of tax_lien and an equivalent_hearing with respect to the notice_of_intent_to_levy during that hearing the settlement officer relied on a transcript of petitioner’s account with respect to each of his taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 notice_of_determination in which that office sustained the notice of tax_lien an attachment to the notice_of_determination stated in pertinent part brief background the taxpayer filed voluntary income_tax returns for the collection statute has since expired on the tax_liability the taxpayer filed frivolous returns for and frivolous_return penalties were assessed for each of these three years the taxpayer has filed no income_tax returns since even though income information reported to the internal_revenue_service indicates that he would have a filing requirement continued tioner’s form was timely filed with respect to the notice_of_intent_to_levy i verification of legal and procedural requirements the required notice_and_demand was sent for each period on the same date as the assessment with the best information available including computer records and the administrative file it has been deter- mined that all applicable legal and administrative requirements have been met this settlement officer has had no known previous dealings with this taxpayer for the tax_liability for the periods listed above ii issues raised by the taxpayer the taxpayer had an earlier opportunity to raise issues concerning the underlying tax_liability for the and tax_liability a statutory notice of defi- ciency snd was issued for these assessments it is known that the taxpayer received a copy of this notice because he provided a copy of it with his appeal re- quest the tax_liability on earlier periods including and is based upon voluntarily filed tax returns the taxpayer has not filed delinquent returns for and this precluded discussion of collection alternatives the taxpayer did not raise any relevant issues to challenge the appropriateness of the nftl and none of the conditions for considering withdraw sic of the nftl exist in this case the taxpayer has raised only frivolous arguments during the hearing the taxpayer was unwilling to discuss the legitimate issues the taxpayer did not raise any other relevant issues iii balancing the need for efficient collection with the taxpayer’s concern that the collection action be no more intrusive than necessary has efficient tax collection been balanced with concern regarding intrusiveness of the proposed collection action sec_6330 requires that the settlement officer consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the taxpayer has not participated meaningfully in trying to resolve his tax_liability and has insisted instead on using frivolous arguments which have re- peatedly been dismissed by the courts appeals sustains collection’s decision to file the nftl on date respondent issued to petitioner a deci- sion letter concerning equivalent_hearing under sec_6330 decision letter with respect to the notice_of_intent_to_levy that letter stated in pertinent part we have reviewed the proposed collection action for the period s shown above including and this letter is our decision on your case a summary of our decision is stated below and the en- closed statement shows in detail the matters we considered at your appeals hearing and our conclusions your due process hearing request was not timely filed within the time prescribed under sec_6330 how- ever you received a hearing equivalent to a due pro- cess hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6330 a statement attached to the decision letter provided in pertinent part brief background the taxpayer filed voluntary income_tax returns for the collection statute has since expired on the tax_liability the taxpayer filed frivolous returns for and frivolous_return penalties were assessed for each of these three years the taxpayer has filed no income_tax returns since even though income information reported to the internal_revenue_service indicates that he would have a filing requirement i verification of legal and procedural requirements the required notice_and_demand was sent for each period on the same date as the assessment with the best information available including computer records and the administrative file it has been deter- mined that all applicable legal and administrative requirements have been met this settlement officer has had no known previous dealings with this taxpayer for the tax_liability for the periods listed above ii issues raised by the taxpayer the taxpayer had an earlier opportunity to raise issues concerning the underlying tax_liability for the and tax_liability a statutory notice of defi- ciency snd was issued for these assessments it is known that the taxpayer received a copy of this notice because he provided a copy of it with his appeal re- quest the tax_liability on earlier periods including and is based upon voluntarily filed tax returns the taxpayer was given an opportunity to raise the issue of the underlying tax_liability with regards to the frivolous income_tax return civil penalty under sec_6702 for the tax periods listed above the taxpayer did not present any relevant non-frivolous documenta- tion to challenge the liability the taxpayer has not filed delinquent returns for and this precluded discussion of collection alternatives the taxpayer has raised only frivolous arguments during the hearing the taxpayer was unwilling to discuss the legitimate issues the taxpayer did not raise any other relevant issues iii balancing the need for efficient collection with the taxpayer’s concern that the collection action be no more intrusive than necessary has efficient tax collection been balanced with concern regarding intrusiveness of the proposed collection action sec_6330 requires that the settlement officer consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the taxpayer has not participated meaningfully in trying to resolve his tax_liability and has insisted instead on using frivolous arguments which have re- peatedly been dismissed by the courts appeals sustains collection’s decision to issue a levy as its next collection tool for resolving the tax- payer’s tax account summary of decision appeals sustains collection’s decision to levy to collect the balance due on the taxpayer’s account the taxpayer is not in compliance with filing_requirements for individual income_tax returns the taxpayer raised no relevant issues with regards to collection alterna- tives on date petitioner filed a petition with the court in response to the notice_of_determination and the decision letter except for an argument under sec_7521 the petition and a supplement attached to the petition that we consider to be part of the petition contain statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless with respect to sec_7521 petitioner alleges in the supplement attached to the petition that the appeals_office refused to allow him to make an audio recording of the hearing held with that office on date and that that refusal was improper under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion we turn first to whether the court’s jurisdiction is invoked with respect to the decision letter that the appeals_office issued to petitioner with respect to the notice_of_intent_to_levy respondent acknowledges that petitioner’s form was 7the frivolous and or groundless statements contentions arguments and requests in petitioner’s petition and the supple- ment to that petition are very similar to the frivolous and or groundless statements contentions arguments and requests in the respective petitions filed with the court by certain other taxpayers see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 timely filed with the irs with respect to the notice_of_intent_to_levy respondent concedes that the decision letter that the appeals_office issued to petitioner with respect to that notice constitutes a determination for purposes of sec_6330 we agree with respondent’s concession 119_tc_252 we conclude that the determination reflected in the decision letter coupled with petitioner’s timely filed petition with the court with respect to inter alia that determination invokes the court’s jurisdiction under sec_6330 116_tc_263 we turn now to the determinations with respect to the notice of tax_lien and the notice_of_intent_to_levy relating to peti- tioner’s taxable years and a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 with respect to petitioner’s taxable years and respondent based the assessment with respect to each of those years on the tax shown in petitioner’s return for each such year at the hearing held by the appeals_office petitioner did not raise any relevant issues challenging the appropriateness of the notice of tax_lien or the notice_of_intent_to_levy relating to his taxable years and in the notice_of_determination and the decision letter the appeals_office con- cluded that the petitioner advanced only frivolous arguments at that hearing petitioner does not claim here that the amount of tax reported in his return for each of his taxable years and is not correct instead he advances statements conten- tions arguments and requests in his petition and the supplement to that petition that we have found to be frivolous and or groundless with respect to petitioner’s taxable years and respondent issued and petitioner received a notice of defi- ciency for those years but he did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amounts of petitioner’s respective unpaid liabilities for and we turn now to petitioner’s argument under sec_7521 that the refusal by the appeals_office to permit petitioner to make an audio recording of the hearing held by that office on date was improper before he filed the 8we note that the record does not establish that petitioner complied with the requirement of sec_7521 that he present continued petition in this case petitioner made statements and requests and advanced contentions and arguments that the court has found to be frivolous and or groundless in that petition and the supplement thereto petitioner persists in advancing such frivo- lous and or groundless statements requests contentions and arguments consequently even though we held in 121_tc_8 that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of an appeals_office hearing held pursuant to sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for another hearing under sec_6320 and sec_6330 in order to allow petitioner to make such an audio recording see 117_tc_183 and it is not necessary or appro- priate to reject respondent’s determinations to proceed with the collection action as determined in the notice_of_determination and in the decision letter with respect to petitioner’s unpaid liability for petitioner’s unpaid liability for and petitioner’s respective unpaid liabilities for and see id based upon our examination of the entire record before us continued to respondent his request to make an audio recording of his hearing with the appeals_office in advance of that hearing 9see kemper v commissioner tcmemo_2003_195 we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination and in the decision letter with respect to petitioner’s taxable years and although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we now consider sua sponte whether the court should impose a penalty on peti- tioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer's position in such a proceeding is frivolous or groundless in an order dated date the court cautioned petitioner that in the event he were to advance in this matter or any future matter arguments that the court finds to be frivolous and or without merit it is likely that the court would impose a penalty on him under sec_6673 since that time petitioner has not advanced any contentions or arguments in this case see supra note although we shall not impose a penalty under sec_6673 on petitioner in the instant case we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing and the concession of respondent an order granting respondent's motion and an appropriate decision will be entered
